16-40244-mar   Doc 159   Filed 12/17/18   Entered 12/17/18 12:55:54   Page 1 of 7
16-40244-mar   Doc 159   Filed 12/17/18   Entered 12/17/18 12:55:54   Page 2 of 7
16-40244-mar   Doc 159   Filed 12/17/18   Entered 12/17/18 12:55:54   Page 3 of 7
16-40244-mar   Doc 159   Filed 12/17/18   Entered 12/17/18 12:55:54   Page 4 of 7
16-40244-mar   Doc 159   Filed 12/17/18   Entered 12/17/18 12:55:54   Page 5 of 7
16-40244-mar   Doc 159   Filed 12/17/18   Entered 12/17/18 12:55:54   Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                            Case No. 16-40244-mar

 Yahtecia Abena Wallace                            Chapter 13

 Debtor.                                           Judge Mark A. Randon

                                      PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on December 17, 2018 to the following:

          Yahtecia Abena Wallace, Debtor
          31044 Roslyn
          Garden City, MI 48135

          Lisa Eaddy, Debtor’s Counsel
          Lisaeaddy.clarkelawpllc@gmail.com

          Krispen S. Carroll, Chapter 13 Trustee
          notice@det13ksc.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   P.O. Box 476
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




 16-40244-mar         Doc 159     Filed 12/17/18   Entered 12/17/18 12:55:54     Page 7 of 7
